DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 9-14 are currently amended. Claims 2-8 are cancelled. Currently claims 1 and 9-19 are currently under review.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 and their dependents (claims 10-19) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations indicate that “wherein the first touch time information is information in which the touch is maintained in the first region with a constant magnitude of a touch pressure for a first time or longer” is not described in the specification or as the applicant notes in paragraphs 148-150 of the printed publication. Paragraph 150 indicates “a case where a touch area (or time) is changed with the touch pressure maintained the same can be also applied as the example of the first touch information and/or second touch information in the same/similar manner”, where “touch pressure maintained” is not interpreted to be the same as “constant magnitude”, since it is possible to maintain a touch pressure at a location but with varying magnitude. With reference to paragraph 150 which indicates “any touch input operation is performed by using a touch object (e.g., a pen) the shape of which is not changed, the touch area (or time) is enlarged/increased or reduced/decreased with the magnitude of the touch pressure maintained the same, so that it is possible to control such that the state information of the icon is changed and/or a command corresponding to the icon is executed”, it is not possible to increase or decrease a touch area through the use of a pen 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Pub. No.: US 2019/0146625 A1) in view of Kawai et al. (Pub. No.: US 2017/0153712 A1) hereinafter referred to as Kawai in view of Smith (Pub. No.: US 2016/0188181 A1).
With respect to Claim 1, Zhu teaches a touch input device (fig. 2; ¶44) comprising: a touch screen (fig. 2; ¶31); and a processor (¶62); wherein in response to a first touch time information of a touch input to a first region including at least one icon on the touch screen, the processor controls to change a size of the icon included in the first region (¶31, “After detecting that the pressure values are continuously applied for a predetermined pressing time t1, a plurality of display levels may be defined correspondingly as the pressure values increase, and the display size and displayed content items of the corresponding window are defined for each display level, thereby establishing a one-to-one correspondence relationship between the display levels of the windows of the plurality of applications and the pressure values applied on the icons of the plurality of applications”; ¶44-47).
Zhu does not teach the touch input device controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen.
Kawai teaches an input device (figs. 1-4) comprising a processor (fig. 1-4, item 4; ¶76); wherein in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, the processor controls to change a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen (fig. 19; ¶172).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the touch input device of Zhu, which controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
Zhu and Kawai combined do not mention wherein after the icons included in the first and second regions are changed, in response to a second touch time information of the touch continuously inputted to the first region, the processor controls to execute an operation corresponding to the second touch time information, wherein the first touch time information is information in which the touch is maintained in the first region with a constant magnitude of a touch poressure for a first time or longer, wherein the second touch time information is information in which the touch is maintained in the first region at a same magnitude as the constant magnitude of the touch pressure for a second time or longer, and wherein the second time is a longer time than the first time.
Smith teaches a touch input device (fig. 1, item 104/106: lap-top computer, mobile phone, tablet; fig. 2; ¶215-216) comprising: a touch screen (¶217); and a processor (fig. 2, item 210; ¶216); wherein in response to a first touch time information of a touch input to a first region, the processor controls to change a size of a selection area included in the first region (fig. 5, ¶245, ¶298 or fig. 9, ¶402); in response to a second touch time information of the touch continuously inputted to the first region, the processor controls to execute an operation corresponding to the second touch time information (¶289), wherein the first touch time information is information in which the touch is maintained in the first region with a constant magnitude of a touch pressure for a first time or longer (¶242; ¶244-245; see figure 5, first touch time information is pressure level and time associated with no contact at time zero, to light contact pressure to increased contact pressure at time t1), wherein the second touch time information is information in which the touch is maintained in the first region at a same magnitude as the constant magnitude of the touch pressure for a second time or longer, and wherein the second time is a longer time than the first time (¶289, after the increased contact pressure in figure 5, the touch is maintained at a contact pressure level for a predefined amount of time from t1 to t2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined touch input device of Zhu and Kawai, such that a selection area corresponds to an icon, resulting in wherein after the icons included in the first and second regions are changed, in response to a second touch time information of the touch continuously inputted to the first region, the processor controls to execute an operation corresponding to the second touch time information, wherein the first touch time information is information in which the touch is maintained in the first region with a constant magnitude of a touch poressure for a first time or longer, (¶10). 
With respect to Claim 9, Zhu teaches a touch input method (fig. 1; ¶29) comprising: changing a size of an icon included in a first region on a touch screen (fig. 1, S12 to S13; ¶31; ¶44-47).
Zhu does not mention changing a transparency of at least one icon included in a second region in response to a first touch time information of a touch input to the first region, wherein the second region is a region other than the first region on the touch screen.
Kawai teaches an input method (figs. 12-13, 18A, 18B, 18C; ¶124; ¶134) comprising: in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, changing a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and changing a transparency of at least one icon included in the second region, in response to a first touch time information of a touch input to the first region, wherein the second region is a region other than the first region on the touch screen (fig. 19; ¶172).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the touch input method of Zhu, which controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
Zhu does not mention executing an operation corresponding to a second touch time information in response to the second touch time information of the touch continuously inputted to the first region after the icon included in the first and second regions are changed, wherein the first touch time information is information in which the touch is maintained in the first region with a constant magnitude of a touch pressure for a first time or longer, wherein the second touch time information is information maintained in the first region at a same magnitude as the constant magnitude of the touch pressure for a second time or longer, and wherein the second time is a longer time than the first time.
Smith teaches a touch input device (fig. 1, item 104/106: lap-top computer, mobile phone, tablet; fig. 2; ¶215-216) and a method (fig. 4) comprising: a touch screen (¶217); and a processor (fig. 2, item 210; ¶216); wherein the processor: changes a size of a selection area included in the first region, in response to a first touch time information of a touch input to a first region (fig. 5, ¶245, ¶298 or fig. 9, ¶402); executes an operation corresponding to a second touch time information in response to the second touch time information of the touch continuously inputted to the first region (¶289), wherein the first touch time information is information in which the touch is maintained in the first region with a constant magnitude of a touch pressure for a first time or longer (¶242; ¶244-245; see figure 5, first touch time information is pressure level and time associated with no contact at time zero, to light contact pressure to increased contact pressure at time t1), wherein the second touch time information is information in which the touch is maintained in the first region at a same magnitude as the constant magnitude of the touch pressure for a second time or longer, and wherein the second time is a longer time than the first time (¶289, after the increased contact pressure in figure 5, the touch is maintained at a contact pressure level for a predefined amount of time from t1 to t2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined method of Zhu and Kawai, such that a selection area corresponds to an icon, resulting in the processor executing an operation corresponding to a second touch time information in response to the second touch time information of the touch continuously inputted to the first region after the icon included in the first and second regions are changed, wherein the first touch time information is information in which the touch is maintained in the first region with a (¶10). 
With respect to Claim 10, claim 9 is incorporated, Zhu does not mention wherein the icon state changes a number of the at least one icon included in a second region.
Kawai teaches an input method (figs. 12-13, 18A, 18B, 18C; ¶124; ¶134) comprising: in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, changing a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and changing a transparency of at least one icon included in the second region, in response to a first touch time information of a touch input to the first region, wherein the second region is a region other than the first region on the touch screen (fig. 19; ¶172); wherein the icon state changes a number of the at least one icon included in a second region (fig. 19 (b); fig. 24B; ¶172, “the adjacent button is hidden”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the touch input method of Zhu, Kawai, and Smith, wherein the icon state changes a number of the at least one icon included in a second region, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
With respect to Claim 11, claim 9 is incorporated, Zhu does not mention wherein the icon state changes a color of the at least one icon included in the second region.
Kawai teaches an input method (figs. 12-13, 18A, 18B, 18C; ¶124; ¶134) comprising: in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, changing a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and changing a transparency of at least one icon included in the second region, in response to a first touch (fig. 19; ¶172); wherein the icon state changes a color of the at least one icon included in the second region (¶172, “thinning the color”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch input method of Zhu, Kawai, and Smith, wherein the icon state changes a color of the at least one icon included in the second region, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
With respect to Claim 12, claim 9 is incorporated, Zhu teaches wherein the icon state changes an arrangement of the at least one icon included in the second region (fig. 2, when A1 and B1 change to A2 and B2 some of the other window icons are moved).
With respect to Claim 13, claim 9 is incorporated, Zhu teaches wherein the icon state changes a size of the at least one icon included in the second region (fig. 2, changing A1 to A2 changes B1 from a larger size to a smaller size shown as B2; ¶44-47).
With respect to Claim 14, claim 9 is incorporated, Zhu teaches wherein the icon state changes a shape of the at least one icon included in the second region (fig. 2, the shape of B1 changes from a rectangle to a square B2 as the shape of A1 changes to A2; ¶44).
With respect to Claim 15, claim 1 is incorporated, Zhu does not mention wherein the processor controls to change a number of the at least one icon included in the second region.
Kawai teaches an input device (figs. 1-4) comprising a processor (fig. 1-4, item 4; ¶76); wherein in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, the processor controls to change a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen (fig. 19; ¶172); wherein (fig. 19 (b); fig. 24B; ¶172, “the adjacent button is hidden”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch input device of Zhu, Kawai, and Smith, wherein the processor controls to change a number of the at least one icon included in a second region, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
With respect to Claim 16, claim 1 is incorporated, Zhu does not teach wherein the processor controls to change a color of the at least one icon included in the second region (¶172).
Kawai teaches an input device (figs. 1-4) comprising a processor (fig. 1-4, item 4; ¶76); wherein in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, the processor controls to change a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen (fig. 19; ¶172);  wherein the processor controls to change a color of the at least one icon included in the second region (¶172, “thinning the color”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch input device of Zhu, Kawai, and Smith, wherein the processor controls to change a color of the at least one icon included in the second region, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
With respect to Claim 17, claim 1 is incorporated, Zhu teaches wherein the processor controls to change an arrangement of the at least one icon included in the second region (fig. 2, when A1 and B1 change to A2 and B2 some of the other window icons are moved).
Claim 18, claim 1 is incorporated, Zhu teaches wherein the processor controls to change a size of the at least one icon included in the second region (fig. 2, changing A1 to A2 changes B1 from a larger size to a smaller size shown as B2; ¶44-47).
With respect to Claim 19, claim 1 is incorporated, Zhu teaches wherein the processor controls to change a shape of the at least one icon included in the second region (fig. 2, the shape of B1 changes from a rectangle to a square B2 as the shape of A1 changes to A2; ¶44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DONNA V Bocar/Examiner, Art Unit 2621                                                                                                                                                                                                        

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621